            Case 4:19-cv-00687-LPR Document 22 Filed 06/17/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                  PLAINTIFF

v.                                 CASE NO. 4:19CV00687 LPR

AN ASSORTMENT OF FIREARMS
AND AMMUNITION                                                                        DEFENDANTS

BARBARA CARR; ROBBIE LEE PEARSON;
THOMAS E. MASON; CURTIS LOPEZ;
ESTATE OF BRYAN POLSTON;
BROOKE DUNIGAN; and
MANILA PRO HARDWARE                                                                     CLAIMANTS

                         ORDER GRANTING MOTION TO AMEND
                           ORDER REGARDING SETTLEMENT

       Pending before the Court is the United States of America’s motion (ECF No. 21) to amend

the order regarding settlement. The Court has considered the motion and finds that it has merit.

The motion is, therefore, GRANTED. The Court now orders as follows:

       1.       On May 29, 2020, the Court entered an order that effectuated the parties settlement.

Order, ECF No. 20.

       2.       The United States advises that there were errors in the documents the United States

submitted for the Court’s consideration. See Motion, ECF No. 21.

       3.       To correct the errors, the United States asks that the Court revise the list of firearms

to be returned to Manila Pro Hardware and Brooke Dunigan. That request is granted.

       4.       ATF shall return the firearms in Attachment 1 to Manila Pro Hardware. The

firearms and ammunition in Attachment 2 shall be returned to Brooke Dunigan.

       5.       The remaining provisions of the Court’s previous order shall remain in place.
  Case 4:19-cv-00687-LPR Document 22 Filed 06/17/20 Page 2 of 2




IT IS SO ORDERED this 17th day of June 2020.




                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
